

115 HR 7186 IH: Diverse Small Business Empowerment Act
U.S. House of Representatives
2018-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7186IN THE HOUSE OF REPRESENTATIVESNovember 28, 2018Mr. Veasey (for himself, Mr. Brown of Maryland, Ms. Jackson Lee, Mr. Thompson of Mississippi, Mr. Takano, Mr. Gonzalez of Texas, Mr. Grijalva, Mr. Correa, Mr. Sires, Mrs. Napolitano, Ms. Clarke of New York, Ms. Eddie Bernice Johnson of Texas, Mr. Raskin, Mr. Cohen, Ms. Norton, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to modify the upfront guarantee fees for certain 7(a) loans, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Diverse Small Business Empowerment Act. 2.Modifications to upfront guarantee fees for certain 7(a) loans (a)Guarantee fees for certain 7(a) loansSection 7(a)(18) of the Small Business Act (15 U.S.C. 636(a)(18)) is amended—
 (1)in subparagraph (A), by striking With and inserting Except as provided in subparagraph (C), and with; (2)in subparagraph (B), by inserting or (C)(ii) after subparagraph (A)(i); and
 (3)by adding at the end the following new subparagraph:  (C)Fees for certain small business concerns (i)Guarantee fee waiverThe Administrator may not collect a guarantee fee described in subparagraph (A) in connection with a loan made in the amount of $125,000 or less under this subsection (other than a loan that is repayable in 1 year or less) if such loan is made to a small business concern owned and controlled by veterans, small business concern owned and controlled by socially and economically disadvantaged individuals, or small business concern owned and controlled by women.
 (ii)Reduced feeWith respect to each loan guaranteed under this subsection (other than a loan that is repayable in 1 year or less) made to a small business concern owned and controlled by veterans, small business concern owned and controlled by socially and economically disadvantaged individuals, or small business concern owned and controlled by women, the Administration shall collect a guarantee fee, which shall be payable by the participating lender and may be charged to the borrower, in an amount not to exceed 1 percent of the deferred participation share of a total loan amount that is more than $125,000, but not more than $350,000.
 (iii)DefinitionsIn this subparagraph: (I)Small business concern owned and controlled by socially and economically disadvantaged individualsThe term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given in section 8(d)(3)(C).
 (II)Small business concern owned and controlled by veteransThe term small business concern owned and controlled by veterans has the meaning given in section 3(q). (III)Small business concern owned and controlled by womenThe term small business concern owned and controlled by women has the meaning given in section 3(n)..
 (b)SBA Express Loan guarantee fee waiverSection 7(a)(31) of the Small Business Act (15 U.S.C. 636(a)(31)) is amended by adding at the end the following new subparagraph:
				
					(I)Guarantee fee waiver for certain small business concerns
 (i)Guarantee fee waiverThe Administrator may not collect a guarantee fee described in paragraph (18) in connection with a loan made under this paragraph to a small business concern owned and controlled by socially and economically disadvantaged individuals or a small business concern owned and controlled by women on or after the date of the enactment of this subparagraph.
 (ii)ExceptionIf the President’s budget for the upcoming fiscal year, submitted to Congress pursuant to section 1105(a) of title 31, United States Code, includes a cost for the program established under this subsection that is above zero, the requirements of clause (i) shall not apply to loans made during such upcoming fiscal year.
 (iii)DefinitionsIn this subparagraph: (I)Small business concern owned and controlled by socially and economically disadvantaged individualsThe term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given in section 8(d)(3)(C).
 (II)Small business concern owned and controlled by womenThe term small business concern owned and controlled by women has the meaning given in section 3(n).. 